In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Rutledge J.), dated February 16, 1996, which, upon a jury verdict against her and in favor of the defendant, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
To the extent that portions of the plaintiffs hospital records were improperly admitted into evidence by the trial court, we find that any such error was harmless (cf., Borgo v Sontag, 98 AD2d 786; see also, Kutanovski v DeCicco, 152 AD2d 540; Russo v Osofsky, 112 AD2d 926). The plaintiffs remaining contention is lacking in merit (see, e.g., Capone v Gannon, 150 AD2d 749; Saleh v Sears, Roebuck & Co., 119 AD2d 652). O’Brien, J. P., Copertino, Thompson and Krausman, JJ., concur.